 

OCEAN POWER TECHNOLOGIES, INC.

 

and

 

GEORGE H. KIRBY III

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment (“Amendment”) to that certain Employment Agreement (identified
below) is made this 12th day of July, 2018 (the “Effective Date”) by and between
Ocean Power Technologies, Inc. (the “Company”) and George H. Kirby III (the
“Executive”), each a party and collectively the parties.

 

WHEREAS, on December 29, 2014, the Company and the Executive signed an
Employment Agreement (the “Agreement”) under which the Company agreed to hire
the Executive and the Executive agreed to serve as the Company’s President and
Chief Executive Officer;

 

WHEREAS, under the terms of the Agreement, the Executive began providing
services as the Company’s President and Chief Executive Officer on January 20,
2015, and thereafter the Executive continued and still continues to provide
services as the Company’s President and Chief Executive Officer through the
Effective Date of this Amendment; and

 

WHEREAS, under the terms of this Amendment, the Company and the Executive agree
to amend the terms of the Agreement as of the Effective Date set forth below.

 

NOW, THEREFORE, the parties hereby agree to the following:

 

1.Recitals

 

The representations and statements contained in the foregoing recital paragraphs
are accurate and complete, and they can be relied upon by the parties.

 

2.Definitions

 

Each capitalized term used in this Amendment and not otherwise defined herein
shall have the same meaning assigned to such term in the Agreement.

 

3.Change in Severance Payment after a Change in Control

 

The parties agree to replace Section 7(c) of the Agreement in its entirety with
the following:

 

Page 1 of 2

 

 

“If a Change in Control (as defined in Section 8(b) of the Agreement) occurs and
Executive is terminated pursuant to Section 6(b)(3) or terminates this Agreement
during the Employment Period pursuant to Section 6(c)(1) within 90 days after
such occurrence, then the Company will pay the Executive severance in the amount
of two (2) years of Base Salary in a lump sum within 30 days after the
Termination Date subject to all applicable withholding.”

 

4.No Other Changes

 

The parties agree that, except for the changes agreed to in this Amendment, no
other changes to the Agreement are being made, and the parties further agree
that the Agreement as modified by this Amendment shall continue in full force
and effect.

 

5.Execution

 

This Amendment may be, but is not required to be, (i) executed in any number of
counterparts all of which taken together shall be deemed to constitute one and
the same agreement, and (ii) executed, accepted, and/or delivered electronically
and/or by facsimile.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Agreement to be duly executed and effective as of the Effective Date hereinabove
written.

 

For the Company:   For the Executive:       /s/ Terence J. Cryan   /s/ George H.
Kirby III Terence J. Cryan   George H. Kirby III Chair of the Board of Directors
    Ocean Power Technologies, Inc.    

 

Page 2 of 2

 

 

 

